PER CURIAM.
This petition for writ of prohibition is dismissed for lack of jurisdiction. The petition requests this court to prohibit the county court from exercising jurisdiction in appellant’s criminal trial. Extraordinary writ jurisdiction follows appellate jurisdiction. See State ex rel. Florida Real Estate Commission v. Anderson, 164 So.2d 265 (Fla. 2d DCA 1964). Since the circuit court has jurisdiction of appeals from the county court, a writ of prohibition against the county court must be addressed to the circuit court. See State ex rel. Brewer v. Pettie, 294 So.2d 120 (Fla. 4th DCA 1974).
ANSTEAD, GUNTHER and WARNER, JJ., concur.